DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 07/09/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/898,598 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Nakamura (US Pub. No. 2009/0086169 A1) discloses a projector (Figure 1, element P) including a cooling target (Figure 1, elements 8a), the projector (Figure 1, element P) comprising: a light source (Figure 1, 
Regarding claims 2-9, the claims are allowable based on their dependence from allowable claim 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aikoh (US Pub. No. 2017/0374326 A1) discloses a light source apparatus including a first light source module and a second light source module. The first light source module emits first emission light. The second light source module includes a light source unit that generates second emission light, and a switch unit that switches a position of an emission optical axis of the second emission light generated by the light source unit between a first optical axis position for emitting synthetic light of the first emission light and the second emission light and a second optical axis position for separating the first emission light and the second emission light for emission.
Yamagishi et al. (US Pub. No. 2010/0171935 A1) teaches LED modules provided with respective cooling units connected to the backside thereof through spreaders as thermal conductive members.  Efficient temperature control by appropriately using a Peltier device for cooling the plurality of solid light sources that emit colors of light different from each other becomes possible, and an increase in the size of the cooling system and power losses can be suppressed.

Nagao et al. (US Pub. No. 2002/0191159 A1) discloses a droplet generating apparatus provided to a projector, so as to cool an optical member utilizing taking away of heat when droplets are vaporized. The droplets generated by the droplet generating apparatus are allowed to adhere directly to the optical member or an air flow is generated to transfer the droplets, so that the droplets are allowed to adhere to the optical member. Moreover, the optical member is cooled by cooling air, and after the droplets are included in the cooling air, the droplets are removed, so that a temperature of the cooling air is previously lowered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MC/
09/16/2021
/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882